In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0544V
                                     Filed: August 3, 2018
                                        UNPUBLISHED


    NATASHA ITCHKAVICH,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Franklin John Caldwell, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On April 18, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury as a result of receiving an
influenza (“flu”) vaccination on October 7, 2015. Petition at. On May 1, 2018, the
undersigned issued a decision awarding compensation to petitioner based on the
respondent’s proffer. (ECF No. 38).

       On July 11, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 42.) Petitioner requests attorneys’ fees in the amount of $14,008.30 and attorneys’
costs in the amount of $610.75. Id. at 1. In compliance with General Order #9,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Id. at 2. Thus, the total amount requested is $14,619.05.

      On July 24, 2018, respondent filed a response to petitioner’s motion. (ECF No.
43). Respondent states that “does not object to the overall amount sought” (Id. at 1).
Respondent also states that “lack of objection to the amount sought should not be
construed as an admission, concession, or waiver as to the hourly rates requested, the
number of hours billed, or the other litigation related costs.” Id. at 1.

       On July 25, 2018, petitioner filed a reply. (ECF No. 44). Petitioner disputes
respondent’s position that he has no role in resolving attorneys’ fees and costs and
further reiterates her view that her attorneys’ fees and costs in this case are reasonable.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reason listed below.

        Attorney Franklin John Caldwell billed 6.1 hours in 2018 at a rate of $391 per
hour. (ECF No. 42-1 at 14). The undersigned shall reduce Mr. Caldwell’s hourly rate to
the previously awarded rate of $385 for 2018. See Roetto v. Sec’y of Health & Human
Servs., No. 16-0018V, 2018 WL 3031026, at *2 (Fed. Cl. Spec. Mstr. March 29, 2018)
(setting Mr. Caldwell’s rate for 2018). This results in a reduction of fees in the amount
of $36.60.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $14,582.45 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Franklin John Caldwell. Petitioner requests check be forwarded to Maglio
Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236.




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3